                                                                                            CLERK'S OFFICEU.S.DISI K tlRT
                                                                                                        ATLhzxcaauRq vA              .,..,.. .
                                                                                                                                     .
                                                                                                             Frpuua        .         .
                      '';              INTHE UNITEDSTATES DISTRICTcouRT                                  SEP 2'1 2218
                          I         F9R THE WLYNCHBURG
                                              ESTERN DISTRICT
                                                           SIOOF
                                                        DIVI   N VIRGINIA                           guuzxc.      L c yRx
                                                                                               By:
                                                                                                         bEl
                                                                                                           .
                                                                                                           z''I-,u,
                                                                                                                  J-:            .
            CRYSTALCVL RlvEns                                                                                         ' '
                                                                                                                      ..


                   i                                       .                                    .
                                                                                                    .             .        . .

                 Plaintil                                                                       .

            v.            .                                       c ivilActi8on No-6:18-cv-00061
                          1        ,              . ,                        '
            UNITED STATES O F A M ERICA ,etal.

                 Defendants                                                         .                                                     .
                      .   I
                          l                                              ,
                          F
                  PLAIMTIFF'S M EMORANDUM IN OPPOSITION TO SHERW OOD DAY'S MOTION TO
                                                       DISM ISS

            COMES NOW ,the plaintiff,CrystalVL Rivers,Pro Se,who hereby submits herMemorandum in
            Opposition,totheMotiontoDismissPursuantto Fed.RuleofCiv.Procedure 12(b)(6)filedby
                                                                                                    .


            Sherwood Day,hereinafter''Day'',on August16,2019.

                                          SUM M ARY O F THE A RG UM ENT

                 Day'sriiotiontodismissshouldbedeniedbecausethenon-conclusoryfactualallegationsof                       .

                      j                                     .
            the am ended com plaint,taken as true,state a plausible claim thatDay,a Iicensed attorney ,                                  .

            practicing in the Com m onweaIth ofVirgihia,earned a profitfrom m oney obtained underfalse
    '                     j
                          ;
                                                                  .                                      ,      '
            pretense from a closing thattook place using an al
                                                             tered HUD statem entand altered Credi
                                                                                                 tLine

            DeedofTrust(modgage),obtainedmoneyfrom theDefendant'sforhispartin,knowingly,
        !   intentionally and willingl
                          '
                                     y preparing an altered Deed to the benefitofa third party, and
                      .


            participation in m ore than one lotnam ed in the O ption to Purchase and FirstRightofRefusal

            Agreement
                    !(exercised Februal'y16,2016),theconspireddirectlyand indirectlywith other
    R       defendant'k
                      t
                        toharm Riversan
                                      '
                                       dherdba,bothp
                                                   ''
                                                     ersonallv
                                                             'R
                                                                andfinancially
                                                                             '''
                                                                                .Theamended                                                  .

            complaintàl
                     I
                       leges enoughfacts to state the elements ofthe legalclaimsand,taking the
            amended complaintastrue,there is no alternative innocentexplapation ofDay'sconduct.


                                                                                                                1


I                                                                                    '
            .
*
                  I


                  t
                  l

                  I
                  !                         LEG AL STA NDA RD

    A courtcoriideringamotiontodismissunderFed.RuleofCiv.Procedure 12(b)(6)mustaccept
                  i          '                                                          .
                                                                                               .'
                                                                                               '

    aIlallegations
                J in the com plaintas true and m ustdraw aIIr'
                                                             easonable inferences in favorofthe
                                                           ''
                1
                (
                * .         .                                                  ..

    PIaintiff.EdFardsv CitvofGoldsboro,178F.3d231,243-44 (4thCir.1990).In Edwards.the
    Courtwrotl:d
               'Thepurposeof'aRule12(b)(6)motionistotestthesufficiencyofacomplaint,''not
    to'iresolve )         .                                                       ,
                ' ests surrounding the fécts,the m erits ofa claim ,orthe applicability ofdefenses.'
                cont
                  I


    Id.at244.l    1
            .     .
                  1
          ''Factualallegations m ustbe enough to raise a rightto reliefabove the speculative Ievel,on

    the assumption thataIIthe allegationsin the complaintare tru: even ifdoubtfulinfactr''BellAtl.
                  j                                                                                         .
    CorpvTw%mblv.550 U.S.544,545(2007).TheGourtspeçi        ficallystated inTwomblv.a
            J                      '
    ShermanAct
            1 case, thatRule 12 (b)(6)stilldoes''notrequiqe heightenedfactpleading of
                  :
    specifics,butonly enoughfacts to state a claim to reliefthatis plausible on itiface;plainti
                                                                                              frs
    must'nudgè
             !
               (!theirclaimsacrossthe Iinefrom concqivabletoplausible. 'Id at569,âee also
                 !                                    .
    Ashcrol v Iqbal.556 U.S.662,129S.Ct.1937(2009)(extendingthe 12(b)(6)plausibility
                 j      '
    standardbèyondtheShermanAct).
                 !                       STATEM ENT O F FACTS

      The alle'
                 l                                                                  .
              gations ofthe A m ended Com plaintrelating directly and indirectly to Dayj
                                                                                       .are
                 l
    attached a:Appéndixto this memorandum .
      The fact
      .      1
              ualallegations ofthe Am ended Com plaintrelating to Day,as opposed to legàl
                 i
    conclusipnp,are provided in Appendix
                 I
          Day argues
                 h in the m otion to dism iss that1.the purpose ofany pleading to advise the opposing
                 (
                 l
    partyofthqnatureoftheclaim ordefense.TheAmendedComplaintdoesjustthat;moreover,
    theplaintiffjhasprovidedDaywithany/alnotificationsrelatedtotheOptiontoPurchaseand
    FirstRightl ofRefusalastheyare filed with the Bedfàrd County Clerk ofCoud,afterthey are
    m ailed to aIIinterested padies and has attem pted to negotiate and fix and sui
                                                                                  tabl: date for
    closing,since shq exercised the O ption.in February 2016.

                                                                                                        2
'


              1
              !
              @
              !
                                            A RG UM ENT

    1.THE PLAINTIFF D ID NOT ASSIG N HER RIG HTS TO PURC HASE THE PRO PERTY
    DESCRIBqDINTHEOPTIONANDFIRSTRI
                                 GHTOFREFUSALAGREEMENT
        A.THEjEISNOWRITINGTHATCONVEYEDTOANYOTHERPARTYTHEPLAINTIFF,S
    RIGHT TO iPURCHAZE ANY PROPERTY DESCRIBED IN THE OPTION AND FIRST RIGHT
    O F RESUSAL AG REEM ENT
              i                                                                 .
        Moreovlr,thePlainti
                          ffVa.Code:Va.Code11-2,theViminiaStatuteofFrauds,statesin
              I                        '
                                       -'                     '
                                                              -
                                                              ''                     .
    .
              l
    relevantpart:
           U l
            nlqssa promise,contract,agreement,representation,assurance,orrati
                                                                            fication,
           orjomememorandum ornotethereof,isinwriting andsignedbyth4padytobe
             çhlargedorhisagent,noactionshallbebroughtinanyofthefollowingcases:
           6.Upon any contractforsale ofrealestale,orforthe Ieasethereofform ore than
              i                             1 9e'ar.
           Thé Virginia statute offrauds requires a written contractforthe transfqrofthe
               :
           assignm entofthe rightto purchase property.In Hooverv Bauqh.108 Va.695,
              :                                                                       .
           62à.E.968(Va.1908),theVirginiaSupremeCoud considered acase inwhich
               l
           W .$.Baugh agreed :
                             inwriting to sellto.Carson Fitzwater22 acresfor$2950.00
                               .




           on Decem ber15,1907,and S.E.Hooverallegedly entered into an oral
              I
              1
           agreementwith Baugh and Fitzwaterto purchase 9 ofthe 22 acresfrom
           Fi
            tzj            '                               ,         ,
              raterin considerationfora $830.00 paymentto Baugh and a $20.00
              )     t                                                  .
           payinentto Fitzwateronthe same December15,1907.Baugh cancelled the

           w ritten contractw ith Fitzwateron Decem ber1,1907,and Hooversued to enforce
              l
              I
           the1
              oralcontract.The Supreme Courtheld that:

           ItlhqIallegedcontractheresoughttobeenforcedwas, as held by the Circuit
           Cojrt,aparolcontract,soallegedinthebill,andassuchisnotenforceable.The
           statI
               ute onthesubject(commonlyspokenpfasthel
                                                     'statute offrauds'
                                                                      ')isexplicit,
           and provides interalia thatno action shallbe broughtup6n anycontractforthe
           sallofrealestate,unlessthecontractorsomememorandum ornotethereof,be
           in wri
                ting and signed by the party to be charged thereby orhis agent...'
        l
        i
        !
    '
    rhe.lstatute offraudsremainsa bedrockprinciple ofvirginia realestate I
                                                                         aw           .   see
        l
    LinésavvucEnearnevAssociates.Inc.26ova.48,4a1s.E.2dats73
        l
    (2000)
        ! .Intheyear2000,theVirginiaSupreme CourtappliedVs.Code j11-2,the
        2
    currentformulation ofthe statute offraudp,in a case in which the sellerofreal
        l
    estrteclaimedthatshehadaparolcontractwitharealestateagentfora
        I
    commission ofone percentinstead ofthe three perceqtprovided forinthe written
        l
    Iistihgagreemeht.TheCourtwrotethat:

    ThqpurposeofCodej11-2aretoprovidereliableevidenceoftheexistenceand
      tqrmsofcedain types ofcontracts andto reducethe Iikelihbod thatcontracts
      withinthescopeofthisstatute canbe createdoraltered bypctsofperjuryor
      friudEci
             tationsgmittedl...WeheldinHeth'svWoodridqeas.27Va.Frauds
    renleredunenforceableanoralmodi  ficationofaholding,westatedthattheparol
      m!
       odification ofan agreem entrequired to be in w riting by the statpte offrauds
     woul
       I d per
             ' m it11the very m ischiefs which the statute m eantto prevent,1 jj;j jyjjtjkyj
       1
       i                               531 S .E.2d 575                     . .              ,

       l
     épplyingthisprincipletothefactsofthiscaserevealsthatawritingwould
    h l
     avrbeenrequiredforthe plainti
                                 fftohaverelinquished herrighttopurchasethe
       r                                          -


    proû
       .edydescri
       1        bedinherExerci
                             sedOpti
                                   onandFi
                                         rstRi
                                             ghtofRefusalAgreement
    priorto the closing and sale ofany piece orparcelofthe described property
       l
       I                                                             .
    when
       ' itwasfr4udulentlyconveyed tothe defendants.As alleged inthisAmended
       !
       ')
    Com plaint,the plaintiffhad and continuesto have a valid written contractto
'
       I                                                           -
    purqhas
       I
           ethe propedy,yet,defendantS&R Farm LLC,
                                               '
                                                  conveyedthepropertyto
    th 1
     el
      defendantswi
                 ththehel
                        pandai
                             dofDayal
                                    thoughhewasawareoftheinstant
    claipsthatwould befallhim whèn Ri
       '
                                    verswould firstIearn of'how he accepted
       j
    illegally obtained funds from a altered HUD statem ent,fraudulentclosing and on
    th I
     et
      dayRi
          verswoul
                 dexerci
                       seherOpti
                               onandFirstRi
                                          ghtofRefusalAgreement.
       Justbecause Day's clients instructed him to do the 'bad acts'',he did not
    argue thatthe m oney he received was dirty and thatRivdrs did notinstructhim to


                                                                                                4
                :
           puta third party on any Deed ofwhich she has a contractinterestand was due
           fi I
            rstrightofrefusalandconsiderationiefore releasing anyportionofthe property
           deséribedintieOptionand FirstRightofRefusalAgreement.Anysuchparol
           agreem entDay possibly has w ould have been unenforceable and woul
                                                                            d have
               2
           beeq nothing morethan Mn oralargumentofthe typewhich the Supreme Coud
       '       j                   '
           refus
               I
                 ed t
                    o r
                      ecogni
                           ze i
                              n Hooverv Baunh.w ith defendants,S&R Farm as the
               1
           originalseller(a),and the Defendants,Nodh Creek Construction,David
               ;         '' '   -
           Edm!undsqn,Kelly Edm undson,BBoyz,Serenity Acres Farm LLC ,Beck and
               l
           Lest;
               erastheaddi
                         tionalsellers(b)andChristyW estandJudyW illsandthe
           Servne Creek RuriHomeow ners as the,hopefull
                                                      y,finalsellers, Baugh,the
               !
           defendants asthe subvendee Hoover,and the plaintiffas Fi
                                                                  tzwater. Anyoral
               !                                  '
           agreem entto assign the property to any third pady is precisely the type oforal
               I
           agreem entthatis intended to be covered by the statute offrauds.There w as no
               : 1
           w riting .
               i
               l
           II.THE AM ENDED CO M PLAINT ALLEG ES SUFFIC IENT FACTS TO
           ESTABLISH DAY'S LIABILITY
               l
               I


              The Am ended Com plaintsets outsufficientfacts to establish a plausible claim
               i                                                 .


           thatDay,a Iicensed attorney prpcticing in the Com m onw eaIth ofVirginia, earned

1              1
 Itwasdeterrnined on November12,Case No CL13-000183,CVLR Performance Horseslncv S&R,Beckand
Lester,bythiCourt,thattherewasnodispu'te,thecontractinquestion wasthe Optionand FirstRightofRefusal
Agreementaqdthatthecontracthadneverbeenassigned.Theplaintiffwasacorporationandcouldsueorbe
suedinitsowncapicity.TheCourtopined thatthecontractwasaclearunambiguouscontractandthatneither
Riversinherindividualcapacityorsom eunknow nincorporatedbusinessentityisthe plaintiffofthesuit.Inthe
Court'sopinion,iftherewere rights,again,obtained byeitherRiversand/oranuriincorporated entity,CVLR
Perform ancer
            Horses Inc,and ifsubsequentto thata corporation,the only way thatthatcorporation would obtain
rightsundert1hiscontractwould bewayofasummary.''Thptwasnotdone inthismatter.Beckand Lesterargued,
successfully,that RiverswasnotCVLR Performance Horses Inc.citing Keensv ShellOiICom nanv,a corporation isa
Iegalperson jeparate and distinctfrom the persons who own it.They argued thatCVLR Perform ance Horses Inc
didn'texistonthedaythattheOptionwassigned.ltw ascreated fourm onthsIater.M otionforsum m ary
judgment,asfarasthecaseinwhichthecorporation(CVLRInc)wastheplaintifffwasgranted.'NeitherRiversin
herindi
      vidualcapacityorsom eunknown incorporated businessentity istheplaintiffofthesuit....thecorporation
cannotbe granted the reliefrequested.
                                                                                                           5
             l
    apràfitfrom moneyobtainedunderfalsepretensefrom aclosingthattookplace
    usingian al
              tered HUD statem eptand altered CreditLine Deqd ofTrust

    (mortgage),obtainedmoneyfrom the Defendant'sforhispartin,knowingly,
    inteptionally and willingly preparing an altered Deedto the benefi
                                                                     tofa third party,
    and padicipation in m ore than one Iotnam ed in the O ption to Purchase and Fir'
                                                                                   st
             1

    RightofRefusalAgreement(exercised February16,2016),the conspireddirectly '
         i
    and indirectly with otherdefendant's to harm Rivers and herdba,both personally
         I
    and q
        financially.
         j
         1                       -
       The Supreme Court's adoption in Twom blv ofthe plausibilitystandard in Iieu
        j                                                             '
    ofthe priorConlev v Gibson I'nofacts''standard creates a proceduraldilem ma

    forûlaintiffs.FedRulesofCiv.Procedure8statesa plaintiffshallplead''ashod
    andIplain statem entofthe claim showing thatthe pleaderis entitled to reliefRule
         r
    8(a)i
        .TheTwomblvstandard requiresthataplaintiffdemonstrate'plausibility'''
       l     1$
    and:plead enough facts to raise a reasonable expectation thatdiscpvery will
         i
    revqalevidence''to supportthe claim ,550 U.S.at545.The Courtw rote thatthe

    PIekldedfactsmustallow theCourttodraw therqasonableinferencethatthe
    defyndantisIiableforthemisconductallegedId.at556.
         :

         The Tw om blv standard is com plicated by Ianguage in the Suprem e Coud's

    opinioninTwomblv and AshcroftvIqbal,556U.S.662 (2009),the2009case
    whiqhextendedtheTwomblvstandard beyondthe antitrustsetting ofTwomblv.
     .   '                                                                      '   .
.        1
    thatthe Coud did notintend to create a heightened pleading standard orto
         j              .                                                 ,'
    repf
       ace notice pleading with det
       J                        .
                                  ailed factpleading,540 U.S.at569.The Court
         l       11              11
    wroj
       l
        e that, ltisstilltrue that a well-pleaded complaintmay proceed even ifit
    strikesasavvyjudgethatactualproofofthefactsalleged isimprobable,and
    'thata recovery isveryremote and unlikely..'',550 U.S at555 (citing Scheuerv

                                                                                         6
        1
        q

    Rhodes.446U.S.232,236 (1974).He believedthattheIqbalmajori
                                                             ty
        1 .
    misipplied Twom blv by labelling individualallegations and phrases in the
        1
        i        14          jl
    comjlaintas conclusory withoutconsideringthecontentofthecomplaintasa
        l                                                               -
    w hole,556 U.S.662 129 S Ct1937 at1960.Ironically,this was the basis of
         l
    J 1           ,
     ustlceStevens dissentinTwomblv.!; at1960.JusticeStevensputhisfinger
        1
        l
    on thte problem wi
        ,
                     th the Tw om blv standard:itreqqired the parsing offactualand
                                      '                                 '

        I,
    Iegal
        I
          conclusions and allowed a.coud to dism iss valid allegation s ofw rong doing
        I
    asyerelyIabels.Idat569-90.
        1
       From case to case,as is m ade clearby Justice Steven's dissentto Justice

    Souter's opinion in Tw om blv,and by Justice Souter's dissentto Justice
    Kennedyj
           # majorityopinion inIqbal,thesame
                                         ' judgesapplythe''conclusory''Iabel
        !
    tolànguage
        I       thatpa?sed musterinpriorcomplaints.Once ajudgeappliesthe
        .

    label
        l14concl
            ' usory,,or$1Iegal,to language in the com plaint,1.itis entitled.to no
       l
    weijhtinthe12(b)(6)calculus,Kilaru,62stan.L.Revat920
       l
       1
      A plaintiffdrafting a complaintdoesnotknow how many factsto plead under
       J                  '
    th 1                                                   1
                                                           ,
     eFurrentstandards.One commentatorhascalledthisthe Paradoxof
    Plel!ding''underTwomblvandIqbal.The paradox is thata plaintiffis in a
    Catch-22 between the 'sshod and plain statem ent''standard ofRule 8 and the
'


    unjkfinedstandardofTwomblvandlnbal;theplaintiffdoesnotknow in
       i
    advk
       J
        ncehow muchfactualmatterton
                                  *
                                   leadbeforesheisnoIongermakinga
                                                   '

       i
    short@nd plain statèm entofhercase,nordoes she know in advance how to
    i
    d(                ,
     el
      i
      lti
        fythedefendantsconductasconsti
                                     tutingaparti
                                                cularjypeofI
                                                           egal
    m isconductorhow to plead the elem ents ofa cause ofaction witboutthat
    pleading being Iabeled as m erely l
                                      'conclusory.''




                                                                                         7
    l
    t

    I
   Qased onthe allegations in the Amended Complaintagainstday,one can
    1
asc:rtainthatDay knew in advance thatthe plainti
                                               ffwasthe ownerofthe intqrest
inthe
    IOptionandFirstRightofRefusalandhasrightstoandwouldexercisethe
    1
    I
option inthefuture.Itisalso alleged withspecifity,thatDay prepared the Deeds
    1
despi
   1te the plaintiff,s contractand Lis Pendens recorded in the Bedford County
    1
Clerk'soffice. baypreparedthedocumentsandearned aprofitfrom hisservices
whel
   nheknew tieplaintiffwasintitledtoconsiderationandthésalerequireda
    l
    I
releasq from the plaintiffand can Iead to an inferenc: thatDay induced or
    (
    I
cauyedtheongoingRICO activityandharm totheplaintiffintothefuture,
   i
padicularly based on com m on knowledge ofhow realestate closings occur,
   l
whére the clienthires the attorney and expects the attorney to actin a Iegaland
   l
   1
ethiçalm anner.
   '
   t
    I
   Itisdifficultfora plaintiffto thread the needle between the ''
                                                                shortand plain
   1
   - .
     -
statjment'standard ofRule 8 and the Twom blv requirementto plead more
    1
f l
 actj
    1
      .Herethere are many additionalfactsthatcould have been pleaded based
   1              ,
upoq the plaintiffs newly found knowledge ofthe case already,butthe pleading
   l                                ;
                                    ,                         ,
ofsuch facts would nothave been a shortand plain statem ent ofthe case.The
   !
plaijtiffwouldbeaccusedofwritingover400pagesoffacts.The plaiptiffhere is
   l
caught'in the pleading paradox,butthe plaintifrs claim s againstDay is

nevèdheless enough to meetthe intentofTwom blv ofgiving the defendantfair
noti1
    Leofherclaim.
        ,



   !
   i
                                CONCLUSION
   I.
   Forthe reasonsstàted herein,the PlaintiffDravs thatthis Courtwilldenythe
   4
   1
                                            ' '@'              '
Motionto DismissPursuanttoFederalRuleofProcedure 12(b)(6),8,and9(d)


                                                                                  8
                         !              REQUEST TO AM END COMPLAINT
                         I
                        IqSchlogel,thisCourtwrote thati
                                                      twould have been ''
                                                                        w illing to grantplaintiff
              .
                  leav:Ito am end his com plaintto allege facts thatcould allow his case to survive a
                           '      '
                           ,
          *
          '



                  motion to dism iss,butPlaintiffgave no indication atoralargum entthathe could
                                                                '
                      1
                      -

              maké such allegationseven ifhe chosetp do so.505 F Supp 2d at329.
                 j                                '
                        i
                        The
                         ë plainti
                                 s here believes,forjhe reasons stated above,thatthe allegations
              oftheAmendedComplaintaresufficientto surviveDay'smotigniodismiss.As
                  j                                             '
          '
              :tated earlier,the Plaintiffintends to Iateram end the com plaintforreasons
                        j
              unr       llatedtoDaysmotion.However,ifthisCourtbelievesthatthqfactual
              allegations are insu#icientnoF ,the Plaintiffrequests Ieave to am end the
              amended com plaintto add newly obtained evidence,unknow n to the Plaintiff,

              and new susicientfactualallegations afterthe Coud rules on the Plaintiff's

              M otion to Enforce herrights underthe Crim e Victim s Actand has identified how
                        ;
              the I
                  Am ended C m plaintis insusicient.

.
                                              <   'N

                                                        '
                    w. .                                    q
                        (
    cwstalVLRivers,
    3831OIdForeitRd,Suite6
    Lynchburg VA14501
                    .

    434-818-2921
    riversparalegalsexices@gm ail.com
                        l


                        :




                                                                                                        9
  APPEN D IX - TH E A LLEG A TIO N S O F TH E A M EN DED C O M PLA IN T R EL ATIN G
         '
         2              D IR EC TLY T O SH ERW O O D DA Y

           Sheiwood Day ''Day''isaresidentofLynchburg VA and an attorney licensed in the State
               1
               !
ofVA withiofficesat1047 VistaPark #D,ForestVA 24551.
              j
              (
                                                v
                                    COUNT EIGH T -RICO

COUNT EIi
        GHT! RICO 18U.S.C j1961j1962(b)(c)(d)j1964(c)
              i

              i
276.
              I
           Riversincorporatesthefactsalleged intheaboveparagraphsand repeatsandrecitesand
              I
statesherclaim sand factscontained in al1previousallegationsasif f'ully setforth in paragraphs
       '
              j
herein
277.
              !
           Ata1ltimesrelevanttothe Complaint,the Defendants,nam ed in thisCotmt,who areor

havebeen cop orations,subsidiaries,offcers,directors,recorded ownersand agents;aligned

with and continueto do andhavedonebusinesswith each other,operated and/ormanaged
              I                       .
              i
Kûenterprise''scenariosin a lEpattel'
                                    n ofracketeering activity''com m itting related acts within a ten

yearperiodoftimeandwereeach an enterpriseasthatterm isdefined in RICO Racketeeling 18
              i

U.S.C 5196I1(5)andusedin 18U.S.C j1962(b)(c)(d)
278. ThrDefendantshqld fundsthatin equity and good consciencebelongto Rivers,which
              I
Itiversisiniequity and law entitledto recover

279. ThqDefendantsconspiredtoanddidderiveorreceiveincomefrom apatternof
              I
racketeering activity som epartofwhich wasused to operate and conducttheaffairsofthebank.
              I
280. The D efendants identitied in thisCountw as associated directly orindirectly w ith S& R,

SAF,BBoyz,BBoysarld SereneCreek Run Association .
                                                and did conductorparticipate in the
conductoftheiraffairsthrough engaging in a pattern ofracketeering activity.Such conductis a

violation.

                                                                                                   10
           TheDefendanisidentised in thisCountareassociated directly orindirectly with ODNB,
                           .




    union,UB/,HoA,m chardson,Fariss,Baker,w ills,W est,Krycinslci,Bradbury,Frear,Fluker,
                   :
    EdmondonJndNorthcreek,and Patel,Day,Monison,Twery,Schenkel,Gay and Grantandthe
                                                                      .

                i
    illegalentep rise

286. On oraboutAugust21,2009,SA F w as intentionally organized and registered as a
               I
               r
Limited Liability Com pany to do businessintheStateofVirginia,by Lesterand/orLesterand
               i
'


    Beckasthej
             memberts)andtrusteets)inliquidationofS&R undertheadviceofherattorneys
DefendantDay and Grants
         k ''         -
                        to hideassetsderived from the illega
                                                          '''''
                                                                lactsand omissionsofLester,
                                                                                       .


B eck and S&R
           l since2007 and plead in thiscomplaint

               r                         cocxT ELEVEN
359.       Sche1nkel,Twery,Day andM onison werepaid forcoordinating,negotiatingand

orchestratirig thefraudulentscheme andthescnm closingbetween theDefendants.to dupe

Riversandt
         obenefittheirclientsto(a)refinanceandpayoff S&R mortgageloans,$174,000.00
         i

-
     $1,700,000.00(b)obtainanew construction loan$110,000.00tobuildtheSereneCreekRun
               1

clubhouseyndpool,(c)topayoffexistingmortgagesontheB&B 1ceCream Storeforupto
               I
$66,000.00jandthereforeearnaprofitandincomefrom theexistingbusiness,(c)toinvest,
               1
purchase,apdbuildon otherpropertyandbusinesses,and(d)toearnaprofitandincomefrolh
thosebusive
          issesand property they had investedin and purchased from theequity,credit,and
*
              I
f'undsobtained underfalsepretense.
              i
    365. On January 24,2008;SA R D eeded Lot 16 to Lesterand H OA ,Instrum entN o
              l
120011178. .The D eed w asprepared by D ay.Rivershasnevergiven a release on the Option to
                                     .

          !
          1
          -

Purchase.The lotiscurrently undercontractw ith Rivers to purchas:




                                                                                              11
           On July 13,2007;S&R Deeded Lot21to Lester.$500,000.00 Consideration,Day was
                                    '
               j
               I
theclosingàgentandpreparedtheDeed.$364,000.00wasusedtopayoffaUrlion (Planter
Banklnote.
'
         1ThenotewasusedtoretuanceanexistingdebtrecordedasInstnzmentNo
               ;
               I
#070010954.RivershasnevergivenareleaseontheOptiontoPurchase.The1otiscurrently
               1
               p

undercontrjctwithRiverstopurchase
               I
THE ATTURNEYSNAM ED DEFENDANT
               :
               I
    382. Daynegotiated,conducted illegalaffairsandhadaninterestinandwasassociatedwith
               l
    illegalenterprises,directly and indirectly and pm icipated in the conductofsuch enterprise's
            l
affairstllrough apattern ofracketeering activity.Day waspaid $500 f'
                                                                   rom thealteredHUD
    statementakldalteredtheDeedpreparingitwithoutabe'nefitofa,titlesearch.
              !

401. TheIDefendantsinvestigated thefactthat;Richardson em ailed and/orfaxed theshnm
           ;                                              .
closing and forgedunsigned documentsto the investigated Defendants,Counts,ODNB,Twery,
              .




    Schenkel,bay,M orrison,Lester,Beck,andS&R betweenNovember13,2007andNovember
     '        2
26,2007.
              1
              !
402. The,Defendantsinvestigated thefactthat;On oraboutNovember26,2007;Richardson
              ;
usedtheUltitedStatesPostalService,tomailthesham closingdocumentsincludingunsigned
              !
docmnents'
         andtheforged docum entsto ODNB.Thedocumentsactswould havebeen separate
              I
from the m àiling act.
              I

459. On V ay 14,2008;ltichard Livingston wrote aletterRE:Ralph and ShanaBeclt/crystal
Rivers,to Day stating:
              1
              I
çisherwood,As Iindicated to you,M rand M rsH enry Beck,the parentsofR alph Beck,m ade a
              1
loan toRalp
          1h and ShanaBeck intheamountof$1,000,000:00 evidenced by a prom issory note

datedDecem ber31,2004.They wantto securethisnoteby a deed oftruston atractof


                                                                                                   12
approximatply 128acresbeingtheresidueofBeck'spropertylessthesubdivisionswhichthey
form ed and Iesstheirhom e. Itism y understanding tha'tboth M r and M rsBeck am willing to do
           i
this-''    r
ttln checking
            !the
               . titletotheproperty,wefindofrecordtheenclosed option topurch>se andfirst

rightofrefusalby CrystalRiversaswellasan unreleased deed oftrustin favorofPlantersBarlk
           I
           I
in theprincipqlam otmtof$2,500,000.00.You indicated thatyou thoughtthatm ighthavebeen
           1
           I

paidandIrillbeintouchwithBillHerberttoseewhat1canfindout.''
           :
&1Atanyratt;,thelEoptiontoPurchase''andthedeedoftrustarehurdlestorecordingadeedof
trusttosectirethenote.Iwasadvisedthatbothofthosemattershavebeentakencareofbutthey
havenotbeI
         çn ofiecord.Please1etm eknow whatyou find outasIwould liketo concltldethis
          !        .
m atteras soon as we possibly can. In sum m ary 1am enclosing the following:1.Copy ofplat,2.
C         !                                           ,?
 opy ofOption to Purchase,3.Copy ofpromissorynote
         l
          !
          i
460. On M ay 20,2008;Richard Livingston wrotealettertoHemy and HelgaBeck'sN ew
          !

York attorney,JamesE M ackin stating am ong otherthings:
          ;

çr earJim ,Enc
           l
              losed you willfind adraftofthedeed oftrustwhich Iwould contemplate
          ;                                                                         '
adm ittingt? record in theClerk'sOffice oftheCircuitCourtofBedford County.....Ifthis
instnzmentl
          seemsadequatetoyou, pleaseletm eknow and Iwillendeavortoobtainitsexecution
          I               .
by M rand M rsBeck and adm ititto record in theBedford Cotmty CircuitCourtClerk'sOffice.
          1
By copy ofthisletterto Sherwpod Day,the realestateattorney forShana Beck,lam forwarding
          1                                           '
him acopyI
         .oftheletterwiththerequestthathegivemehisinputaswell.''
          i
          I




                                                                                           13
461. On August14,2008;Livingston prepared and recorded aDeed ofTrtlstasInstrllm entNo
            i
            :                                               '
                                                                                           .
080013853,nnm ing H enry and H elga Beck as legalholderofthe obligation described in the said
            I
Deed ofTrustconveying property described astax map #99-3-1,and 99-A-28 to securethe

paym entof1he $1,000,000.00ncjteand madefrom property conveyed to S& R byM argaret
TerrellBelcherby Deed datedNovember19,2003,Bedford County InstnzmeùtN o 030024202
          i
withoutnotlcetoltivers
462. On panuary.
               zq,2010,theDOT described aboveasInstrum ent080013853,wasm odified

byGrantnamingLivingstonasatnlsteeforHenryandHelgaBeck(legalholdersofthewithin
            I
described obligation)andrecordedonM ay5,2010asInstrumentNo100004110withoutnotice
to R-
    ivers
            q
463. On M ay 20,2013;in the Ralph B eck v.Shana Lester and CrystalR ivers m atter,
      l     i
CL13000188,Lester,represented by counsel,answered thecomplaintand admitted in //7 thatshe
            ?
lactedthelegalabilitytoremovetheoption,andthattheprovisioninthesettlementagreement
(5thpartialsettlementagreemept)presentedanimpossibilityandthereforewasvoid
W HEREFCX E,thePlaintiffrequestsanddemandsjudgmentagainstDefendantsasfollows:
A.     Dam agesin the amountofno lessthan $26,000,000.00;
B.     Corppensatory and Punitive dam ages;
          i
          l
       Trebledam agesand attorneys'feeswhereauthorized;
D           i
 .     lnjtlnctiverelief;andsuch otherf'
                                       urtherreliefastheCourtdeemsjustandproper.
            :
PLAW TIFF D EM A N D S A R JR Y TRJA L ON A LL ISSU ES SO TW A BLE
        I
        1
            i
            I
            7




                                                                                          14
              j                                                                                  '




                                  C ER TIFICA TE O F SE RV ICE
        Icertifylthatacopy oftheforegoing hasbeenmailed oremailedto theDefendantandtothe
              :
    followingPefendant's onSeptember6,2019.
    IRS,FBI,karen Deer,M aryLou Prilliman
    c/o US AttqrneyTim othy Cullen 310FirstSt,SW Rm 906,RoanokeVA 24011
              l                                                            -
    VirginiaStâtePolice                                           .

    c/oExec.Ufficer/superiptendentGaryT Settle,7700M idlothianTkp,N.ChesterfieldVA 23235
    Commissiok
             gerE JosephFace,Jr
    c/oAttorneyGeneralM arkHening202N NinthSt,RichmondVA 23219                      .
    Bedford V irginia Gl-l-ow n''
    c/o County'A ttorney Patrick Skelley 122 E M ain St,Bedford VA 24523
    c/o Attorney GeneralM ark Hening 202N Ninth St,Richm ènd VA 23219

    City ofLynchburg Virginia
    c/o CityAttorney 900 Church St,LynchburgVA 24504
    c/o Attorney GeneralM ark Hening 202N Ninth St,Richmond Va23219

    A lbem arle County
    c/o AlbemarleCo.Attorney,Co OfficeBldg,401M clntyreRd,CharlottesvilleVA 22902
    c/o Atlorney GeneralM ark Herring 202N Ninth St,Richmond VA 23219

    ShanaB eck Lester and S& R Fann LLC 2060 EverettR d,ForestV A 24551

    SerenityAlresFanuLLC
    c/o Registered AgentSteve Grant1CedarHill,#C,Bedford VA 24523

    BBoyz LLC c/oRegisteredAgentTerranceDulm,1045 Cottontown Rd,Lynchburg VA 24503

    Ralph Beck and S& R Farm LLC 504 Cottontow n Rd,ForestV A 24551

    PeterSackéttand Shen'iSackett 5058 Boonsboro Rd,Lynchburg VA 24503

    Old DomirtiqnNationalBank,M ark M enill,and KellyPotter                    .
    4916 Plank R d,N orth G arden V A 22959
              j               '                                                     .
,   T         ë
     ed CountjRealty& AuctionCo.IncformerlyCountsRealty Group& Auction Co1nc
    /0 W illia 'BryantII1 828M ain St,15thFloor,
    C        n)           ,                        LynchburgVA 24504
              )
    CounselforA dvantage Title and Closing Co.LLC and JenniferRichardson
                                                                       '                     .
                                                                   .
    StanleyP W ellman atsw ellmano hccw.com          .

    M .ScottFisher,Jr.atsfisherl hccw.com

                                                                                        15
'

    .
                                  1
                                  I                   .                                                            ,                                               '   '
            ,




                        M attFariss'
                                   243-C Livestock Rd,Lynchburg V A 24588                                                                                      .




                        Ronald T Beach 2710 Goode Station Rd,GoodeVA 24523

                        SelectBank'FinancialCorp,SelbctBank,W alterG M ason,Jam esM ichqelThom as                                              .
                        211GristmillDr,ForestVA 24551                                                                                                      .
                                  j                           .
                        M argieCallahan 18396-C Forest,VA 24551                                .
                                                                                                                                                                   '
                              ,

                        Cpunselforj
                                  ,
                                  'LisaSche.
                                           nkel
                        W illiam E .
                                   phillipsatbphillipsl caskiefrost-com

                        Frârlk M onison 828M ain St,Suite 1403,LynchburgVA 24504
                        SteveGranij1CedarHill#C,BedfordVA 24523                                    .                                                   '
                        M ark LoftisPO Box 14125,Roanoke VA 24038
                                  j .                                                                                                                      .
                        P         l                    '
                         rescottH G av 1045 Cottontom zRd.Lvnchbura VA 24503                                                                                       '
                                  ! -'                   -
                                                         '-       -
                                  j'                                               .   .                                                                       .
                        Sam eerPatèl5200 FortA venue,Lynchblzrg V a 24502                                      .
                                                                                                                                                                   )
                          .

                                  j
                        Counselfor'Liberty University 1ncand LauraW allace
                                                                           .                           ,
                                                                                                                                                               .
                                                                                                                                                                   .



'

                .
                        MarkCNva
                              1
                                vatiatmnana
                                         .
                                           vatilsnllaw.com '                                                                                                   '
            ,
                        G.CluistopherJonesatclonesl snllaw.com                                                         .




                                  (
                        North Creek IncakaNorth Creek Construction,Kelly Edm tmdson,and David Edmundson
                                                                                                           .           .                       .
    .
                        595 Legac I
                                  yjLakesWay,AberdeenNC28315
                        Counsel fo'
                                  r Serene Creek Run Associatîon HOA,Travis Baker,M ichàelFriedm an,Richard
                        Rogers,Myktthew and SarahKrycinski,MichaelBradbury,HowardFrear,W jjjjam                            Fluker,
                                                                                                                                     and
                        Seth Tw ery. ChadA .M oonéy atcm oonevl pldrlaw .com

                        AtlanticUnionBanksharesand AtlanticUnion Bank-/br-cr/
                                                                            yunionBanksharejandUnionBank
                        1051E. CqI                    j
                                                      a
                                  ry St,Suit: 1200 Ric mon(jva 23219

                        Counselfo'
                                  j                                               .
                                 rSherwood Day Richard T Gilm an atreilm a/rzdavlawva.com
                                                                                                                                .                      ..,
                                                '                                                                                                  '
        .



                        Cotmsel
                                  j
                                  l
                                  '
                                  .

                                                    Jam esand RobertChapm an
                                                                                                                                                                   ,




                                  i' @      @         @             ''                                                     '                                       '
                                           N         C    O    WO        SrO ers.com                                                               .
                                  (                           V<
                    .
                        Cryk VLIltivers,
                        3831 O orestRd,         'te
                                                                                           '
                        Lynchburglv
                    .
                        434-818-2921,riversparalegalseNices@ gmqil.com
                         '
                                                                                                           .                                               .   '


                                                                                                                                           '
                                  ;
                                                                                                                                     16



    .
                                                                   à.                                              .
